DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 6-7 is/are objected to because of the following informalities:
At line 2 of claim 6, “the width” should be replaced with “a width”.
At lines 1-2 of claim 7, “the plurality of tether” should be replaced with “a plurality of the one or more tether”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, “formed in such a size” renders the limitations indefinite.  It is unclear from the limitation whether the hole is sized to exactly fit, undersized to create an interference but still passable fit or if the hole is extremely over-sized for example larger than even the vent hole (See MPEP 2173.05(b)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US Publication 2010/0001498).
In regards to claim(s) 1-8, Abe et al. discloses the claimed limitations including an airbag device comprising:
an airbag cushion part (10) inflated by operating gas introduced thereto;
a vent part (11) formed through the airbag cushion part, and configured to discharge the operating gas within the airbag cushion part;
a cord movement prevention part (40,41 or 43) mounted on one side of the vent part; and

wherein the cord movement prevention part has both ends fixed to the vent part (at 42), and has an opening which is formed in such a size that the tether cord part passes through the opening;
wherein the cord movement prevention part is formed in a semicircular ring shape (Examiner notes that the bands 40,41 and 43 form loops through which the tether cord parts are passed);
wherein the tether cord part has one end fixed to the vent part and the other end inserted into the cord movement prevention part, wherein the other end of the tether cord part tightens and closes the vent part while passing through the cord movement prevention part (Reference is made to Figures 11-13 and 17-19);
wherein the tether cord part has a stopper (seams 32 and/or 34) mounted at the other end thereof, and configured to prevent the tether cord part from separating from the cord movement prevention part;
wherein the stopper has a length larger than a width of the opening of the cord movement prevention part (Examiner notes that the length of the seams is shown to be larger than the tether in both width and depth dimensions and the movement prevention part is shown to be only wide enough for a single depth of the tether to pass therethrough see Figure 18);
wherein a plurality of the one or more tether cord parts pass through the cord movement prevention part (Reference is made to Figures 17-22);
wherein the vent part is formed in a circular hole shape (11) or cross-shaped hole shape (Reference is made to Figures 17-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616